Citation Nr: 1711863	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  10-02 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of traumatic brain injury (TBI), from October 23, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1969 to May 1972.  This matter is on appeal from a July 2009 rating decision by the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2011, the Board denied an increased rating for residuals of head injury prior to October 23, 2008, and remanded the matter of an increased rating from that date.  In February 2016, the Board remanded the matter again.

In a November 2010 rating decision, the agency of original jurisdiction (AOJ) granted service connection for migraine headaches, rated 30 percent, effective November 23, 2007 (rated separately from residuals of TBI).  In a September 2016 rating decision, the AOJ granted a 50 percent rating for migraine headaches, effective August 17, 2016.  The September 2016 rating decision also awarded service connection for depression and dysthymia residuals of TBI, rated 70 percent, effective August 17, 2016.  The ratings for these disabilities have not been appealed.


FINDING OF FACT

The Veteran's residuals of TBI is manifested by mild impairment of memory, attention, executive functions, and visual spatial orientation, and subjective complaints that impact, but do not prevent, work or social activities; it is not manifested by a level of impairment of "2" or higher in any facet of cognitive impairment and other residuals of TBI not otherwise specified.


CONCLUSION OF LAW

A rating in excess of 10 percent for residuals of TBI from October 23, 2008 is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.124a, Diagnostic Code 8045 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A December 2009 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating, and a September 2016 supplemental SOC (SSOC) readjudicated the matter after the Veteran had the opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  

The Veteran's pertinent postservice treatment records have been secured.  The AOJ arranged for VA examinations in March 2009, April 2009, June 2009, June 2010 (with an August 2010 addendum), May 2012, and August 2016.  The reports of these examinations (cumulatively) provide the information needed to properly evaluate the Veteran's disability, and they are (cumulatively) adequate for rating purposes such that additional examination is not needed or required.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  A review of the record reveals that there has been substantial compliance with the Board's remand instructions.  The Veteran has not identified any evidence pertinent to this matter that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified".

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified".  However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings - mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified".

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed in 38 C.F.R. § 4.124a, Diagnostic Code 8045 here that are reported on an examination, VA is to evaluate under the most appropriate diagnostic code.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Diagnostic Code 8045 instructs that VA should consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total".  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total", since any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total", the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.

The current version of Diagnostic Code 8045 contains the following notes:

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "activities of daily living", which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild", "moderate", and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.

On March 2009 VA TBI examination, the Veteran reported constant pain in his head described as sharp and throbbing; he had nausea with the headaches but no vomiting.  He was light and sound sensitive with the headaches and had some dizziness and vertigo with the headaches as well.  He had incapacitating episodes 15 hours per week, and he could not do any physical activity due to the headaches.  He did not report any problems with weakness, paralysis, or malaise since the head injury.  He did not use a brace, cane or crutch to ambulate and had no mobility or balance problems, except for when he had dizziness from the headaches.  He had moderate problems with memory and decreased attention and concentration since the head injury; his executive function and speed of information processing was decreased, but the remainder of his executive function was without problems.  He was able to set goals, plan, organize, prioritize, self-monitor, and problem solve, and his judgment, decision making, spontaneity, and flexibility were all independent.  He had no problems with speech or swallowing.  He had no bowel or bladder problems.  He had some anxiety, depression, and mood swings since the head injury, and he reported some irritability and restlessness.  He reported some decreased erection which was age-related and not related to the head injury.  He had no problems with sensation change, numbness, or paresthesia.  He reported some blurred vision, hearing loss, and tinnitus since the head injury.  He had no problems with taste or smell, and he had no seizures.  He had no heat intolerance, increased or decreased sweating.  He had trouble falling asleep and staying asleep and reported moderate fatigue because of his sleep problems.  He had no other symptoms of autonomic dysfunction and no symptoms of endocrine or cranial nerve dysfunction.  He took propoxyphene N/APAP and salicylate medications with some relief but they did not take the pain completely away.  He did not take any medicine specifically for the vertigo.  He was not currently working and had last worked in October 2008, part time.

On physical examination, the Veteran walked with a normal gait using no assistive devices.  Cranial nerves II through XII were intact and mini mental exam was normal.  He had normal alternating repetitive hand movements, normal finger-to-nose repetitive hand movements bilaterally, and normal heel-to-toe forward and backward gait.  Romberg's sign was negative.  The examiner noted a normal head MRI was reported on February 2009 treatment.  The impressions included mild TBI with residual sleep problems, mood swings, anxiety, depression, irritability and restlessness, blurred vision, hearing loss and tinnitus; and migraine headaches.  There was an addendum impression of no evidence of displaced skull fracture shown on CT.

On March 2009 VA mental disorders examination, the Veteran reported chronic pain in his head and shoulders every day.  He reported an inconsistent report regarding his difficulty sleeping, and the examiner found the presentation of symptoms to be questionable and suggested the possibility of malingering.  The Veteran reported that he did not socialize and preferred to keep to himself.  He reported a history of anger management and problems, stating that he did not get along well with others, at work or at home or in the community; he was impatient and short-tempered, and he had yelled and cursed at others.  He stated there was no particular pattern of what upset him but it could occur anywhere.  He reported occasionally feeling discouraged but did not report any major hallucinations, suicidal ideations, or crying spells.  He reported that his concentration was poor at times and he did not feel he was able to work as hard as he used to be able to do.

On mental status examination, the Veteran appeared appropriately dressed and neatly groomed, and he was polite and cooperative.  He did not appear to be in any acute distress, and he was able to express himself in a relevant and coherent manner.  He denied current or recent homicidal or suicidal ideation, bizarre or delusional beliefs, or morbid pre-occupations.  He was able to repeat 3/3 words on immediate presentation and recalled 2/3 after delay.  He was able to solve mental computational exercises requiring serial addition and subtraction with one error through ten items in the series.  Verbal, comprehension, and abstracting ability appeared to be within normal limits.  He did not display significant impairment in basic cognitive functioning; reasoning, recall, judgment, concentration and communication abilities appeared to be within normal limits.  The examiner opined that there was some possibility of exaggeration of symptoms, that it did not appear that the reported psychiatric symptoms were currently related to the head injury in service.  The examiner opined that the Veteran displayed some features of adjustment disorder, primarily due to decline at work in the demand for his business and the possibility of impending financial shortfall; however, this appeared to be situational and not the result of endogenous disease process.  The diagnosis was adjustment disorder with anxious mood, and a GAF score of 65 was assigned.

On April 2009 VA eye examination, the Veteran reported that he saw "fine" but needed reading glasses.  He reported that his VA eye doctor saw something in his eyes that was "some kind of spot" but he was unsure exactly what it was.  He reported that he was mostly concerned about having head pains and nerve pains due to head injury.  His uncorrected vision and best corrected vision at distance was 20/20 in both eyes.  His uncorrected vision at near was 20/50 in both eyes.  His best corrected visual acuity at near was 20/20 in both eyes.  Confrontation to visual fields, extraocular movements, pupillary exam, and slit lamp exam were all normal.  He had no evidence of hypertensive retinopathy and no evidence of back-of-the-eye spots.  The impressions were that the Veteran had no ocular findings to suggest an ocular cause of his headaches and he had no evidence of hypertensive eye disease; he was well corrected for an age-related problem of presbyopia and over-the-counter reading glasses. 

On April 2009 VA audio examination, there was no current complaint of tinnitus.  Audiological testing showed hearing within normal limits in the right ear, and normal to moderate sensorineural hearing loss in the left ear (at 3000 and 4000 Hertz).   No opinion was offered regarding the etiology of the left ear hearing loss.

On June 2009 VA mental disorders examination, the Veteran reported having constant headaches rated as 8/10 in severity.  He reported that he frequently got dizzy; his dizzy spells occurred whether standing or sitting and he was unsure what caused them.  He reported having swelling in his right arm due to nerve damage, which brought on headaches.  He reported taking medications for sleep.  He reported that he was constantly fatigued, had no energy, and felt exhausted throughout the day.  He reported that he was always unmotivated and had no ability to start or finish tasks; he had difficulty even getting out of bed.  He reported that he could not remember things from the day before.  He reported having a difficult time organizing his daily routine and making decisions.  He reported no difficulties with swallowing, and the examiner noticed no particular disfluencies, stuttering or stammering.  He reported frequently feeling nauseous; the examiner noted a diagnosis of acid reflux and gastroesophageal reflux disease.  He reported feeling depressed and anxious much of the time; he denied thoughts of suicide but stated that he felt lonely and kept to himself most of the time.  He reported that he frequently had blurred or double vision, and he had lost significant hearing in his right ear and had chronic ringing.  He reported that he did not feel he could smell or taste as well as he used to be able to.  He denied any history of seizures.  He stated that he was particularly sensitive to light and noise, and headaches were often brought on by light and noise.  He reported frequent night sweats.  

The June 2009 VA mental disorders examiner's findings were consistent with those from the earlier evaluation; the examiner noted that the Veteran had significant figures of adjustment disorder and there was a strong possibility of exaggeration of symptoms and malingering.  The diagnosis was adjustment disorder with anxious mood, and a GAF score of 60 was assigned.  The examiner assigned the following ratings for assessment of cognitive impairment and other residuals of TBI: memory, attention, concentration and executive functions, 1 (noting the complaints of memory loss and attention problems); judgment, 2 (the Veteran appeared significantly impaired and had difficulty reasoning and responding appropriately to social cues); social interaction, 2 (his social interaction was frequently inappropriate and he largely avoided social contact); orientation, 1 (he appeared occasionally disoriented); motor activity, 1 (he reported difficulty walking due to frostbite injury); visual spatial orientation, 1 (he occasionally got lost in unfamiliar surroundings); subjective symptoms, 3 (he reported extreme problems with headaches, insomnia, hypersensitivity and dizziness, but there was no medical evidence to confirm these reports for the examiner to review); neurobehavioral affects, 3 (he reported irritability and inability to deal with others, extreme lack of motivation, depression and poor coping skills); communication, 2 (he had a difficult time exchanging information and seemed preoccupied with his own idiosyncratic outlook which may not be compelling to others around him); and consciousness, 0 (appeared normal).

Based on this evidence, the July 2009 rating decision on appeal granted service connection for residuals of head injury, rated 10 percent.

On June 2010 VA examination, the Veteran reported constant sharp pain on the right side of his head.  He has nausea with the headaches but no vomiting.  He reported being sound sensitive with the headaches but not light sensitive.  He took carbamazepine with no relief.  He reported having incapacitating episodes every day for 4 hours in the morning and then after 5:00 p.m. for the remainder of the day.  He was not currently working and had last worked two months earlier, part time, and then he stopped working due to the headaches; he could not operate a vehicle while taking the headache medication.  He reported that the headaches had worsened over time; he had dizziness with the headaches which had also worsened over time.  He reported no problems with weakness or paralysis but had moderate fatigue and physical sleep problems.  He reported no problems with malaise and used no brace, cane, or crutch for ambulation; however, he had problems at times with mobility and balance due to dizziness.  He described moderate to severe short-term memory problems and long-term memory problems.  He reported difficulties with attention and concentration and impairment of thought processing, including grossly planning, organizing, prioritizing, stress monitoring, problems solving, judgment, and decision making.  He had no problems with speech or swallowing related to the head injury and no problems with bowel, bladder, or erection due to the head injury.  He reported mood swings, irritability, and restlessness, but denied any depression.  He had no thoughts of hurting himself or others.  He reported no problems with sensory changes related to the head injury but did report blurred vision and hearing loss.  He had no problems with taste, smell, or seizures.  He reported no problems with endocrine, cranial nerve, or autonomic dysfunction.

On physical examination, the Veteran walked with a normal gait using no assistive devices.  Cranial nerves II through XII were intact and mini mental exam was normal.  He had normal alternating repetitive hand movements, normal finger-to-nose repetitive hand movements bilaterally, normal heel-to-toe forward and backward gait, and negative Romberg.  The impression was mild TBI in service which had stabilized; residual mental health problems included anxiety, depression, irritability, and restlessness.  Other symptoms included blurred vision, hearing loss, and tinnitus.  The examiner opined it was mild TBI due to the Veteran's report of loss of consciousness with injury, though physical exam and history of injury at the time of the incident does not document loss of consciousness positive or negative.  The impressions also included migraine headaches as well as a cervical spine condition not related to service or the TBI.

On June 2010 VA mental disorders examination, the Veteran reported having headaches on a daily basis with severity of 8-9/10; the headaches lasted for 3 to 4 hours, and he tried to sleep or be in a quiet dark room to resolve them.  He had occasional visual changes and nausea and stated that he had "cluster headaches".  He reported dizziness with headaches.  He reported no weakness or paralysis.  He reported sleep disturbance of difficulty falling asleep and middle of the night awakenings secondary to foot neuropathy.  He reported sleeping 2 to 3 hours at night and 2 to 3 hours during the day; he reported no history of nightmares.  He reported moderate fatigue but no malaise.  He reported no mobility problems but he had balance problems when he had headaches.  He reported no ambulatory problems requiring the assistance of devices.  He reported memory impairment that was moderate to severe, starting approximately 2 years earlier and getting worse.  He reported cognitive problems of decreased attention and concentration over the previous few years; he had problems with spelling, direction and driving, he often misplaced things, and his short term memory was not working well.  He reported having difficulty organizing, problem solving, and decision making.  He reported no problems with speech or swallowing.  He experienced pain on a daily basis in his feet due to frostbite, and he had right sided neck tenderness with right arm numbness as well as headaches; the pain occurred all day long.  He reported no bowel or bladder problems.  He reported psychiatric symptoms of moodiness, anxiety, and depression; he denied suicidal or homicidal thoughts.  He reported anhedonia, tearfulness, and decreased appetite, but he received no psychiatric treatment.  He reported erectile dysfunction, sensory changes of numbness in his right hand and arm, visual changes, and mild tinnitus for the previous few years.  He reported no decreased sense of taste or smell and no history of seizures.  He reported hypersensitivity to sound, stating that it made him irritable and tense.  He reported neurobehavioral symptoms of irritability, agitation, and angry outbursts; he isolated himself and avoided people because he could not tolerate being around others.  He reported no symptoms of autonomic dysfunction and no other symptoms.

On mental status examination, the Veteran was nicely dressed and appropriately groomed.  He was alert with good eye contact but was vague with his responses.  His speech was normal in tone, rate, prosody, and volume, and no abnormal movements were noted.  His mood was reported as down but his affect showed full range of expressed emotion.  His thoughts were linear and organized.  He reported no suicidal or homicidal thoughts and no auditory or visual hallucinations.  He had no delusional thought processes.  He was oriented to all spheres and able to concentrate as demonstrated by his ability to pay attention during the evaluation, although he seemed somewhat distracted at times.  He was able to sustain concentration.  His memory was impaired as demonstrated by his inability to recall 3 objects after 5 minutes.  His fund of knowledge was normal.  He demonstrated impaired ability for abstract thinking by incorrect interpretation of proverbs.  His judgment was good.

The examiner assigned the following ratings for assessment of cognitive impairment and other residuals of TBI: memory, attention, concentration and executive functions, D (moderate impairment of memory, attention and concentration, impaired short term recall, and occasional distraction); judgment, A (normal); social interaction, B (occasionally inappropriate); orientation, A (oriented to all spheres); motor activity, A (normal); visual spatial orientation, A (normal); subjective symptoms, D (he had 3 or more subjective symptoms that moderately interfered with work or instrumental activities of daily living or his interpersonal relationships, and he had complaint of fatigue, impaired memory and concentration, recurrent headaches, and neuropathy); neurobehavioral affects, B (he had one or more neurobehavioral effects that occasionally interfered with workplace interaction, social interaction, or both but did not exclude them); communication, A (he was able to communicate by spoken and written language and comprehended spoken and written language); and consciousness, A (normal).

In an August 2010 addendum, the June 2010 VA TBI examiner opined that the onset of the Veteran's migraine headaches occurred during service secondary to his head injury.  The examiner opined that any neurobehavioral symptoms and signs the Veteran presented with on examination would be as a result of TBI, and he was not experiencing symptoms of dysthymic disorder that could be misinterpreted as symptoms of residuals of his TBI.

Based on this evidence, a November 2010 rating decision granted the Veteran service connection for migraine headaches, rated 30 percent (and rated separately from his residuals of TBI).

In September 2011, the Board denied an increased rating for residuals of head injury prior to October 23, 2008 (the date on which the schedular rating criteria for TBI changed), and remanded the matter of an increased rating for residuals of TBI from that date.

On May 2012 VA examination, the Veteran reported having awful headaches occurring nearly every day and lasting all day; he reported nausea and vomiting with the headaches.  He reported that he could not concentrate and that light bothered him.  He could not recall a time when he was without headaches.  He had no other sequelae from the trauma.  He reported that he had to stop working due to the severity of his headaches; he attempted to go back to school but was unable to read because it caused headaches.  He had no complaints of impairment of memory, attention, concentration or executive functions.  His judgment was normal.  His social interaction was routinely appropriate.  He was always oriented to person, time, place, and situation.  His motor activity was normal.  His visual spatial orientation was normal.  He reported three or more subjective symptoms that moderately interfered with work; instrumental activities of daily living; or work, family or other close relationships; the subjective symptoms included headaches significantly interfering with his life and ability to work.  He had no neurobehavioral effects.  He was able to communicate by spoken and written language (expressive communication) and to comprehend spoken and written language.  His consciousness was normal.  He had no scars related to the condition or other pertinent physical findings, complications, conditions, signs or symptoms.  Neuropsychological testing was not performed.  His MOCA score was 30, which was within normal limits.  The examiner opined that the Veteran's severe headaches made him unable to obtain or maintain gainful employment.  The examiner opined that the event in service appeared to have caused significant nerve injury to the neck as well.

On May 2012 VA headaches examination, the Veteran reported constant head pain on both sides of the head, described as pulsating or throbbing head pain.  Non-headache symptoms associated with the headaches included nausea, sensitivity to light, and sensitivity to sound.  The examiner opined that the Veteran's headaches cause him significant disability and would make sustainable and gainful employment very difficult.

In February 2016, the Board found the May 2012 VA examination to be inadequate for rating purposes and remanded the matter to afford the Veteran a new examination.

On August 2016 VA residuals of TBI examination, the Veteran reported that since he had been getting Botox for his headaches, his symptoms had improved; he had decreased pain and no dizziness or other symptoms.  He reported an improvement in his depression, with less social isolation; however, even with improvement in his headaches he continued to have low grade depression with decreased energy and decreased interest in activities.  The examiner opined that the Veteran did not meet the criteria for full clinical depression.  When trying to clarify what symptoms he had with the headaches, the Veteran could not remember specifically "because the pain is so severe".  He reported having breakthrough headaches in between Botox sessions weekly; he took amitriptyline which relieved the breakthrough headache but had significant side effects of sedation which made it difficult for him to function.  He reported that without Botox, the headaches were constant and totally disabling.  He reported no memory or other cognitive complaints from head injury.  He had no complaints of impairment of memory, attention, concentration, or executive functions.  Judgment was normal.  Social interaction was occasionally inappropriate, as he isolated due to depression.  He was always oriented to person, time, place, and situation.  Motor activity was normal.  Visual spatial orientation was normal.  He reported three or more subjective symptoms that moderately interfered with work; instrumental activities of daily living; or work, family, or other close relationships; regarding the subjective symptoms, the examiner noted that the headaches are totally disabling.  He reported one or more neurobehavioral effects that interfered with or precluded workplace interaction, social interaction, or both on most days or occasionally requiring supervision for safety of self or others; the examiner again noted that the headaches are totally disabling.  The Veteran was able to communicate by spoken and written language (expressive communication) and to comprehend spoken and written language.  His consciousness was normal.  Subjective symptoms or mental/physical/neurological conditions or residuals attributable to a TBI included headaches (migraine headaches) and mental disorder (including emotional, behavior, or cognitive symptoms).  There were no other pertinent physical findings, complications, conditions, signs, symptoms, or scars.  No neuropsychological testing or diagnostic imaging studies were performed.  Regarding the impact on the Veteran's ability to work, the examiner opined that his headaches are totally and completely incapacitating and disabling.  The examiner opined that the Veteran has TBI with residuals of migraine, neck pain/neuropathy, and mood symptoms; when his headaches are no under control, he has symptoms of severe pain, dizziness, hearing difficulty, cognitive problems (difficulty remembering things, impaired concentration) and clinical depression (which the examiner noted is common, because severe pain can worsen/cause depression and impair one's ability to focus and concentrate).  The examiner opined that the headaches are 100 percent totally incapacitating and disabling.  When treated, he has breakthrough headaches, which continue to be incapacitating, both in their symptoms and in the side effects of medication; his depression subsides but he has underlying dysthymia that does not improve.  The examiner opined that the Veteran is undertreated for this condition and would likely see improvement with adequate treatment, but he was wary because of side effects from previous medications.  The examiner clarified that both the depression and dysthymia are linked to the Veteran's headache/pain disorder, and he has no underlying cognitive disorder other than being distracted by pain.

On August 2016 VA headaches examination, the Veteran reported constant head pain, pulsating or throbbing, on both sides of the head, and worsened with physical activity.  Associated symptoms included nausea, vomiting, sensitivity to light and sound, changes in vision (such as scotoma, flashes of light, tunnel vision), and sensory changes (such as feeling of pins and needles in extremities).  Typical head pain lasted for more than 2 days.  The Veteran reported characteristic prostrating attacks of headache pain once every month.  He reported having very prostrating and prolonged attacks of headache pain productive of severe economic inadaptability.   The examiner opined that the headaches are 100% completely and totally disabling, both from headache symptoms and the medication side effects.

On August 2016 VA mental disorders examination, the Veteran's symptoms included depressed mood and disturbances of motivation and mood.  The examiner opined that the Veteran's depression and dysthymia are secondary to TBI symptoms of headache and pain.  The examiner opined that the Veteran's mental diagnoses resulted in total occupational and social impairment, and that all impairment is 100 percent attributable to TBI.

Additional VA treatment records through May 2016 reflect symptomatology largely similar to that shown on the examinations described above.

As noted in the Introduction, service connection is in effect for migraine headaches and depression/dysthymia as secondary to the Veteran's TBI.  As reflected above, the competent medical evidence is against a finding that the Veteran has cognitive impairment as residuals of TBI.  While he has reported some problems with memory, concentration, attention, and executive functions, he has related these to the severity of his migraine headaches.  He has not reported problems with goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, or flexibility in changing actions.  The Veteran's subjective symptoms that are residuals of TBI are consistently reported on the VA examinations described above as headaches, which as noted are separately rated; additional subjective symptoms reported on examination included dizziness, impaired concentration, and fatigue, which he also attributed to his chronic headaches.  Regarding emotional/behavioral dysfunction, the Veteran is service connected for depression/dysthymia under 38 C.F.R. § 4.130.  Regarding physical (including neurological) dysfunction, the Veteran reported visual impairment, hearing loss and tinnitus when he has headaches, and he reported coordination and balance problems due to dizziness which he also experiences with headaches.  Otherwise, he has not reported motor or sensory dysfunction, loss of sense of smell and taste; seizures; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; or endocrine dysfunctions.  Therefore, separate ratings are not warranted for additional residuals of TBI. 

With regard to the Veteran's residuals of TBI, the disability is rated as 10 percent, which is granted when the greatest number assigned to any facet is 1.  At its most severe (non-inclusive of the symptoms attributable to the separately rated migraine headaches and dysthymia/depression), the Veteran's disability manifests in mild impairment of memory, attention, and executive functioning; mildly impaired judgment; occasionally inappropriate social interaction; mild impairment of visual spatial orientation; subjective symptoms that interfere with, but do not prevent, work and engaging in social activities; and neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.  The level of severity of each of these facets warrants a 1, as designated by the table for evaluating residuals of TBI.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  The table specifies that the rating assigned shall reflect the highest number assigned for any factor.  The numbers are not added.  A 1 warrants a 10 percent rating.  Consequently, a rating in excess of 10 percent for TBI is not appropriate. 

In light of the above, the Board determines that a rating in excess of 10 percent for the Veteran's residuals of TBI is not warranted.  As reflected by the above discussion, the Board has considered the Veteran's subjective complaints with regard to his symptoms.  However, the Veteran's headache and psychiatric manifestations of his TBI are rated separately, and none of the other manifestations support additional separate or higher ratings.  Therefore, the claim is denied.

The Board also notes the lay statements submitted by the Veteran in support of this claim.  Those statements detail the types of problems that result from the Veteran's symptoms of residuals of TBI.  The levels of functioning impairment described by the Veteran are encompassed by the criteria for the 10 percent rating assigned (and were considered in the rating); they do not support the assignment of a higher schedular rating at any time.

All symptoms of the Veteran's residuals of TBI are encompassed by the schedular criteria (outlined above), and those criteria are therefore not inadequate.  Hence, referral of this case to the Compensation Service Director for consideration of an extraschedular rating is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, a May 2013 rating decision granted the Veteran a total disability rating based on individual unemployability due to service-connected disability.  The matter is not before the Board.
ORDER

A rating in excess of 10 percent for residuals of TBI from October 23, 2008 is denied.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


